In the
 United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 05-2975
MICHAEL MASSEY and
MICKEY MILLS,
                                                Plaintiffs-Appellants,
                                  v.


MABLE JOHNSON, Dean of
Vincennes University Aircraft
Technology Center, in her individual
and official capacities, JAMES MESSMER,
Vice President of Vincennes University,
in his individual and official capacities, and
GAZELLA SUMMITT, Human Relations
Director of Vincennes University,
in her individual and official capacities,
                                               Defendants-Appellees.
                           ____________
             Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
             No. 04 C 679—Larry J. McKinney, Chief Judge.
                           ____________
      ARGUED APRIL 12, 2006—DECIDED AUGUST 10, 2006
                           ____________


  Before POSNER, RIPPLE and MANION, Circuit Judges.
 RIPPLE, Circuit Judge. Michael Massey and Mickey Mills,
while employed at the Vincennes University Aircraft
2                                              No. 05-2975

Technology Center, wrote letters to the Indiana legislature
complaining about their superiors. In the aftermath of the
letters, both Mr. Massey and Ms. Mills were discharged.
They then brought this federal civil rights action, see 42
U.S.C. § 1983, against three University administrators,
alleging that they were harassed and terminated in re-
taliation for exercising their First Amendment rights. The
defendants moved for and were awarded summary judg-
ment. For the reasons set forth in the following opinion, we
affirm the judgment of the district court.


                             I
                    BACKGROUND
A. Facts
   The Aircraft Technology Center (the “ATC”), a branch
of Indiana’s Vincennes University, opened in the mid-1990s
to offer degrees in aviation science, technology and mainte-
nance. Built adjacent to the Indianapolis International
Airport, the campus consists of hangar-style classrooms
in which students receive hands-on training in airplane
repair. The defendants in this action were, at all times
relevant to this appeal, ATC and Vincennes University
administrators. Mable Johnson served as Dean of the ATC,
commencing her tenure in 2000. Working out of an office
at the ATC campus, she was in charge of the ATC faculty
and operations staff. The other two defendants, Gazella
Summitt and James Messmer, are administrators at the
Vincennes University main campus, located approximately
100 miles from the ATC in Vincennes, Indiana. Ms. Summitt
is the Human Relations Director of Vincennes University;
Mr. Messmer is the University’s Vice President of Statewide
Services.
No. 05-2975                                                  3

  Until he was terminated, the plaintiff Michael Massey was
employed by the ATC as a janitor. He was hired in 2000 by
the custodian supervisor Mike Hare, with the approval of
Dean Johnson. By most accounts, Mr. Massey was a depend-
able janitor; he worked the night shift, rarely took sick leave
and received positive performance evaluations from his
superiors. The other plaintiff in this action, Mickey Mills,
worked for the ATC as an evening shift librarian until her
termination.
  The events of this controversy began in February 2002,
when Mr. Massey authored a letter detailing a number
of very personal and serious accusations against Dean
Johnson. Among the letter’s allegations were charges that
Dean Johnson had hired her boyfriend and her daughter for
positions within the ATC, in violation of the University’s
anti-nepotism policy. In addition, the letter alleged that
Dean Johnson had mistreated a disabled employee and had
obtained her graduate degree through academic fraud. The
letter also noted that internal grievances to Ms. Summitt, the
University’s human relations director, had gone ignored.
Mr. Massey mailed this letter to the president of Vincennes
University and to each member of the Indiana legislature.
  Upon learning of the letter, Mr. Messmer and Ms.
Summitt investigated Mr. Massey’s complaints and con-
cluded that they were unfounded; they reported these
findings to the university president. Dean Johnson, under-
standably upset by Mr. Massey’s accusations, instructed Mr.
Massey’s supervisor to fire him, but the supervisor, Mike
Hare, refused. Shortly thereafter, Steve LaRoche, a custodian
supervisor at the main campus, became Mr. Massey’s
official supervisor. Hare, who worked at the ATC full-time,
evidently remained Mr. Massey’s direct supervisor, but he
took frequent telephone instructions from LaRoche concern-
4                                                  No. 05-2975

ing day-to-day custodial operations at the ATC. Ultimately,
two months after Mr. Massey sent his letter, he was fired.
According to LaRoche, who made the decision, he dis-
charged Mr. Massey for attempting to justify a period of sick
leave by using what appeared to be falsified doctors’ notes.
When LaRoche attempted to discuss these notes with Mr.
Massey, LaRoche was unable to locate him, and he con-
cluded that Mr. Massey was avoiding him.
  After his termination, Mr. Massey remained in contact
with Mickey Mills, the other plaintiff in this action.
Prompted by her discussions with Mr. Massey, Ms. Mills
authored a letter of her own supporting Mr. Massey’s
previous accusations against Dean Johnson and reporting
that, in the aftermath of the Massey letter, university
officials conducted a sham investigation to cover up the
wrongdoing. She mailed this and similar letters to Indiana
legislators and to the Federal Aviation Administration; her
last letter was sent on September 22, 2003. Ms. Mills also
showed one of her letters to her supervisor, who in turn
showed it to Dean Johnson. Once Dean Johnson learned
of the letter, Ms. Mills allegedly was ostracized by her
fellow employees and began to receive an unprecedented
stream of reprimands, assignment changes and negative
evaluations. In August 2003, her full-time evening shift
position was cut to part-time when the ATC’s library
changed its closing time from midnight to 9 p.m. Finally,
in November 2003, and approximately two months after the
date of her last letter, Ms. Mills was terminated. As its
reason for discharging her, the ATC cited reduced enroll-
ment and elimination of the school’s evening program.
Notably, Dean Johnson, the accused wrongdoer in the
plaintiffs’ letters, also had her position eliminated as a result
of these factors.
No. 05-2975                                                   5

B. District Court Proceedings
   On April 16, 2004, Mr. Massey and Ms. Mills joined in
filing a one-count complaint under 42 U.S.C. § 1983, alleging
that they were harassed and terminated in retaliation for
exercising their First Amendment right to free speech. After
almost one year of discovery, Dean Johnson, Mr. Messmer
and Ms. Summitt moved for summary judgment. In decid-
ing the defendants’ motion, the district court first addressed
the allegations related to Mr. Massey’s termination. At the
outset, the court noted that the decision to fire Mr. Massey
was made directly by Steve LaRoche, a supervisor operating
within a chain of command that did not include Dean
Johnson. Therefore, in the court’s view, even if there were
direct evidence of retaliatory animus on the part of Dean
Johnson, this evidence could not be attributed to LaRoche,
the true decision maker involved in Mr. Massey’s termina-
tion. As for circumstantial proof, the court concluded that
Mr. Massey had not presented anything other than his sub-
jective belief that LaRoche’s reason for firing him—the fake
doctor’s notes—was pretext. According to the court, the
undisputed evidence showed that the notes were indeed
suspicious and that Mr. Massey never had made himself
available to provide LaRoche with an explanation. This,
in the court’s view, was a valid reason for firing Mr. Massey,
and one that had not been rebutted as false.
  Similarly, the court determined that Ms. Mills’ evidence
did not suggest directly that the individuals involved in her
termination were motivated by retaliation. Most notably, the
court discounted evidence of a meeting in which the
defendant, Mr. Messmer, became visibly angry at Ms. Mills
for writing her letters. According to the court, proof that Mr.
Messmer was angered by Ms. Mills’ protected speech was
insufficient to prove retaliation; “ ’rather, the plaintiff must
6                                                   No. 05-2975

demonstrate that the challenged action would not have
occurred but for his constitutionally protected conduct.’ ”
R.66 at 13 (quoting Love v. City of Chicago Bd. Educ., 241 F.3d
564, 569 (7th Cir. 2001)). Alternatively, the court held that,
even if retaliation was a partially motivating factor, the
defendants had offered a legitimate and persuasive justifica-
tion for firing Ms. Mills—reduced enrollment and budget
cuts—that Ms. Mills had not rebutted as pretext.


                               II
                        DISCUSSION
  We review the district court’s summary judgment rul-
ing de novo, resolving facts, and inferences reasonably
drawn from those facts, in the light most favorable to the
non-moving party. Eastman Kodak Co. v. Image Technical
Servs., Inc., 504 U.S. 451, 456 (1992). Summary judgment is
appropriate when the record shows “that there is no
genuine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.” Fed. R.
Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
When the non-moving party fails to establish “the existence
of an element essential to that party’s case, and on which
that party will bear the burden of proof at trial,” Rule 56(c)
mandates entry of summary judgment against that party
because “a complete failure of proof concerning an essential
element of the nonmoving party’s case necessarily renders
all other facts immaterial.” Celotex, 477 U.S. at 322-23.
  Government retaliation tends to chill an individual’s
exercise of his First Amendment rights, and this principle
applies with equal force in the context of public-sector
employment. See Vargas-Harrison v. Racine Unified Sch. Dist.,
272 F.3d 964, 970 (7th Cir. 2001) (“[A] public employee
No. 05-2975                                                        7

does not shed his First Amendment rights at the steps of the
government building.”). Public employers, as a general rule,
may not respond to their employees’ protected activity with
actions aimed to deter that activity. See Garcetti v. Ceballos,
126 S. Ct. 1951, 1957 (2006); Bd. of County Comm’rs v. Umbehr,
518 U.S. 668, 674-75 (1996); McGreal v. Ostrov, 368 F.3d 657,
683 (7th Cir. 2004). To make out a prima facie case of first
amendment retaliation, a public employee must present
evidence that: (1) his speech was constitutionally protected,
(2) he has suffered a deprivation likely to deter free speech,
and (3) his speech was at least a motivating factor in the
employer’s action. See Spiegla v. Hull, 371 F.3d 928, 935, 940-
41 (7th Cir. 2004) (citing Mt. Healthy City Sch. Dist. Bd. Educ.
v. Doyle, 429 U.S. 274 (1977)).
  With respect to the plaintiffs’ discharges, the first two
elements of their retaliation claims are undisputed; the
letters written by Mr. Massey and Ms. Mills consist of
speech protected by the First Amendment1 and, because
both plaintiffs were terminated, it is undisputed that each
suffered a deprivation likely to deter the exercise of free
expression. The controversy in this case surrounds the third
element—whether, and to what degree, the plaintiffs’ letters
motivated the defendants’ decisions to fire them.
  As articulated by our case law, this element amounts to a
causation inquiry. See, e.g., Roger Whitmore’s Auto. Servs., Inc.
v. Lake County, Illinois, 424 F.3d 659, 669-70 (7th Cir. 2005).



1
  That is to say, the defendants have conceded that the speech
touched on matters of public concern, and they do not argue that
any University interest outweighs the plaintiffs’ interest in
speaking. See Pickering v. Bd. of Educ. of Township High Sch. Dist.
205, Will County, Ill., 391 U.S. 563, 568 (1968); Gustafson v. Jones,
290 F.3d 895, 909 (7th Cir. 2002).
8                                                     No. 05-2975

To establish a causal link between the protected expression
and a subsequent action by the employer, the plaintiff must
show that the protected conduct was a substantial or
motivating factor in the employer’s decision. See Mt. Healthy
City Sch. Dist. Bd. of Educ., 429 U.S. at 287. As we recently
clarified, “[a] motivating factor does not amount to a but-for
factor or to the only factor, but is rather a factor that moti-
vated the defendant’s actions.” Spiegla, 371 F.3d at 942.
Moreover, as in other contexts where motivation is at issue,
the plaintiffs are not required to come forward with direct
evidence or “the so-called smoking gun.” Lewis v. City of
Boston, 321 F.3d 207, 219 (1st Cir. 2003). Circumstantial
proof, such as the timing of events or the disparate treat-
ment of similar individuals, may be sufficient to establish
the defendant’s retaliatory motive. See Culver v. Gorman &
Co., 416 F.3d 540, 545-46 (7th Cir. 2005).
  If the plaintiffs make this threshold showing, the bur-
den then shifts to the defendants to produce evidence that
they would have fired the plaintiffs even in absence of
their letter-writing. See Spiegla, 371 F.3d at 943. In other
words, the defendants may show that retaliation was not the
but-for cause for the firing.2 Finally, assuming the defen


2
  The district court appears incorrectly to have thought that but-
for causation was an element of the plaintiffs’ affirmative burden
of production. As support for this proposition, the court relied on
Love v. City of Chicago Board of Education, 241 F.3d 564, 569 (7th
Cir. 2001), in which we said, “[the] plaintiff must demonstrate
that the challenged action would not have occurred but for his
constitutionally protected conduct.” In Spiegla v. Hull, 371 F.3d
928, 941-42 (7th Cir. 2004), however, we expressly disavowed this
language and held instead that the burden rests on the defendant
to show lack of but-for causation once the plaintiff has shown
                                                      (continued...)
No. 05-2975                                                  9

dants carry that burden, the plaintiffs then must persuade
a fact-finder that the defendants’ proffered reasons were
pretextual and that retaliatory animus was the real reason
that the defendants fired them.
  As the Supreme Court recently clarified, a plaintiff’s
prima facie case, supplemented by evidence of pretext, often
is adequate to sustain a finding of liability for unlawful
retaliation. See Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 148 (2000). In the summary judgment context, this
means that, to rebut the defendants’ proffered explanations
for their terminations, Mr. Massey and Ms. Mills must
produce evidence upon which a rational finder of fact could
infer that these explanations were lies. See Vukadinovich v.
Bd. Sch. Trs. N. Newton Sch. Corp., 278 F.3d 693, 699 (7th Cir.
2002).


                                A.
  We shall begin, as the district court did, with Mr.
Massey’s claim of unlawful retaliation. Mr. Massey relies on
what he views as direct evidence of a causal link between
his letter-writing and subsequent termination. Direct
evidence, in cases where a defendant’s motivation is at
issue, is rarely present because it “essentially requires
an admission by the decision maker that his actions
were based on the prohibited animus.” Rogers v. City of
Chicago, 320 F.3d 748, 753 (7th Cir. 2003) (internal quota-
tion marks omitted). Nevertheless, Mr. Massey asserts
that Dean Johnson made such an admission after learning
that she was the subject of Mr. Massey’s letter. Indeed,


2
  (...continued)
that retaliation was at least a motivating factor.
10                                              No. 05-2975

according to the deposition of Mr. Massey’s supervisor,
Dean Johnson gave an instruction to fire Mr. Massey shortly
after she learned of the letter. However, the supervisor,
Mike Hare, refused to execute the instruction. The eventual
decision to fire Mr. Massey was made instead by LaRoche,
a superior of both Hare and Mr. Massey, who in turn
reported to the Director of Physical Plant and to the Univer-
sity Vice President. Importantly, Dean Johnson was outside
of this chain of command and therefore had no authority to
influence directly LaRoche’s decision. Nor, despite ample
discovery, has Mr. Massey presented evidence that Dean
Johnson influenced LaRoche’s decision indirectly; LaRoche’s
deposition testimony was that the decision was his alone. To
constitute direct evidence of improper animus, a statement
must relate to the motivation of the decision maker re-
sponsible for the contested decision, or to the motivation of
those who provide input in the decision. See Ezell v. Potter,
400 F.3d 1041, 1051 (7th Cir. 2005). As far as this record
indicates, Dean Johnson was neither.
  In the alternative, Mr. Massey submits that we ought to
impute Dean Johnson’s retaliatory motive to the two other
defendants in this action, who, unlike Dean Johnson, in fact
possessed the authority to discharge Mr. Massey. He frames
his argument as an evidentiary one, based on the exception
to the hearsay definition for the admissions of a party-
opponent, see Fed. R. Evid. 804(d)(2)(D). According to Mr.
Massey, the statements of Dean Johnson are admissible
against Mr. Messmer and Ms. Summitt as the admissions of
an agent, speaking within the scope of her employment.
This argument misses the mark. As an initial matter, we do
not believe that Dean Johnson’s statements ought to be
characterized as hearsay. Quite obviously, the truth of Dean
Johnson’s statement—that Hare should fire Mr. Massey—is
irrelevant; what matters is that Dean Johnson gave the
No. 05-2975                                                 11

instruction. Because the statement is not being offered for its
truth, it is not hearsay and needs no exception to be admissi-
ble.
   Yet, Dean Johnson’s admission still cannot be con-
sidered direct evidence of retaliation. Looking beyond
the evidentiary point, Mr. Massey’s true contention seems to
be that Dean Johnson’s statement is evidence of a retaliatory
attitude existing generally among university officials in the
wake of his letter-writing. Put simply, he seems to be
saying, “Dean Johnson wanted me fired, and therefore so
did her superiors.” We cannot accept this argument either.
Little in the record suggests that the other two defendants,
Ms. Summitt and Mr. Messmer, were angered by Mr.
Massey’s letter, especially to the point of wanting him
discharged. Moreover, even if these other defendants did
want Mr. Massey terminated, LaRoche presented unrefuted
deposition testimony that he alone made the decision to fire
Mr. Massey. See R.49, Ex.7 at 157-58. Mr. Massey has not
satisfied even his initial burden of producing evidence that
links his termination to his protected speech.
  Even assuming, arguendo, that Mr. Massey had satisfied
this threshold burden, no rational juror could find that
LaRoche’s reason for firing him was false. The record
indicates that, before his termination, Mr. Massey accounted
for several days of sick leave by submitting two “doctors’
notes,” written on prescription pads, advising that Mr.
Massey should stay home from work. LaRoche reviewed
these notes and checked them against records at the care
facilities from which they were ostensibly issued. These care
facilities told LaRoche that the signature appearing on the
notes did not belong to any of their treating physicians, that
notes such as these are not written on prescription pads, and
that, in any event, the particular notes submitted by Mr.
12                                               No. 05-2975

Massey were on outdated prescription forms that the
facilities no longer used. On this information, LaRoche
suspected that the notes had been falsified and attempted to
discuss the matter with Mr. Massey. Mr. Massey, however,
did not make himself available, sending only an email that
stated: “The doctor’s slip was as good as gold.” R.49, Ex.8 at
187. In his appeal to this court, Mr. Massey offers a variety
of explanations to excuse the suspicious doctors’ notes.
Critically, however, he makes no claim that LaRoche ever
was made aware of these explanations. Mr. Massey’s post
hoc explanations for his conduct therefore do nothing to
undermine the sincerity of LaRoche’s reasons for firing him.
Summary judgment with respect to Mr. Massey’s claim was
appropriate.


                             B.
  The direct evidence presented by Ms. Mills fares slightly
better in linking her termination to an improper motive.
At her deposition, she described a meeting with Mr.
Messmer, the University vice president, in which he had
become visibly angry at Ms. Mills for her accusatory letters.
Mr. Messmer’s anger was understandable given that, unlike
the Massey letter, Ms. Mills’ letter had targeted
Mr. Messmer himself, along with Dean Johnson and the
human relations director, Ms. Summitt. This evidence of Mr.
Messmer’s understandable displeasure at being the subject
of Ms. Mills’ protected speech at least raises the inference
that retaliation may have been a motivating factor in her
eventual termination. Ms. Mills then had shifted the burden
to the defendants to offer undisputed evidence that she
would have been fired even if she had not written the
letters.
No. 05-2975                                                   13

  As a means of satisfying this burden, the defendants
offered a legitimate, non-retaliatory reason for firing Ms.
Mills: the University terminated her position, along with the
positions of numerous other employees, because economic
considerations demanded that the ATC’s staff
be downsized. By way of background, the ATC opened
originally as a part of an incentive package put together
by the State of Indiana to attract United Airlines to the
Indianapolis Airport; it was anticipated that United Airlines
would hire ATC graduates as airplane mechanics. However,
due to its financial difficulties, United Airlines never met
these expectations. As a result, average student enrollment
at the ATC declined by more than one half between Fall
2001 and Fall 2003 when Ms. Mills was terminated. Over the
same period and continuing until early 2005, the number of
full-time employees at ATC was cut by a similar percentage.
In addition, the ATC faced a budget deficit of over $500,000
for the fiscal year in which Ms. Mills was discharged.
  Although the persuasiveness of an employer’s non-
retaliatory explanation ordinarily is “for the finder of fact to
assess,” summary judgment should be granted when,
in light of the defendant’s unrebutted evidence, “the
court can say without reservation that a reasonable finder of
fact would be compelled to credit the employer’s case
on this point.” Venters v. City of Delphi, 123 F.3d 956, 973 (7th
Cir. 1997). Here, Ms. Mills simply has not come forward
with evidence that the defendants were lying when they
cited economic constraints and downsizing as the reasons
for her termination. In an attempt to show pretext, she
invites our attention to a negative performance evaluation
that was drafted by Dean Johnson for Ms. Mills shortly
before she was terminated. An unfairly drafted performance
evaluation, such as this, certainly could strengthen the
inference of improper motive. However, in this case, the
14                                                 No. 05-2975

draft evaluation was handled appropriately by university
officials. The record shows that Dean Johnson first submit-
ted the draft evaluation to Ms. Summitt for her approval.
Ms. Summitt then declined to issue the evaluation as written
because, in her view, Dean Johnson’s criticisms were
unfounded. This sequence, although cited by Ms. Mills as
evidence of pretext, actually gives more legitimacy to the
University’s stated reasons for terminating Ms. Mills.
Instead of being out to get her for writing the letters, the
actual decision makers, Ms. Summitt and Mr. Messmer,
seemed unaffected by bias in their handling of Ms. Mills’
performance evaluation.
  At bottom, the evidence of an unfairly drafted evalua-
tion is simply a reflection of the overall theme that
emerges from the factual material in this case—a theme of
prolonged bad blood between Dean Johnson and the
plaintiffs, originating in the plaintiffs’ workplace difficulties
with Dean Johnson’s daughter. Mr. Massey’s original letter,
accusing Dean Johnson of nepotism, charged that Dean
Johnson had hired her daughter in a position at the ATC for
which the two plaintiffs did not believe she was qualified.
Enduring workplace tension ensued, and, as a consequence,
Dean Johnson may have been out to get the plaintiffs for
their letter-writing. However, that fact alone cannot sustain
Ms. Mills’ retaliation charge. The fatal flaw of her case is
that Dean Johnson did not have authority over her employ-
ment and did not influence the individuals who did.
Ultimately, although Ms. Mills’ retaliatory termination
claim goes slightly further than Mr. Massey’s, she still has
not presented evidence on which a rational juror could
question the sincerity of the individuals who actually made
the decision to terminate her.
No. 05-2975                                                     15

                                C.
   Finally, Ms. Mills contends that, before being termi-
nated, she was harassed by the defendants in retaliation
for her letter-writing campaign. In the first amendment
context, harassment, just as much as a formal discharge,
may be actionable if it is designed to deter a public em-
ployee’s free speech. See Power v. Summers, 226 F.3d 815, 820
(7th Cir. 2000). Additionally, to give rise to liability, the
retaliatory harassment need not be extreme. Although
isolated criticisms may not suffice, see Mosely v. Bd. Educ. of
City of Chicago, 434 F.3d 527, 534 (7th Cir. 2006), we have
emphasized that harassment of a public employee vio-
lates the First Amendment “unless the harassment is so
trivial that a person of ordinary firmness would not be
deterred from . . . expressing those beliefs.” Pieczynski v.
Duffy, 875 F.2d 1331, 1333 (7th Cir. 1989). For example, in
Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982), we held that
a “campaign of petty harassments” that included repri-
mands and ridicule could be enough to deter the exercise of
free speech.3 See also DeGuiseppe v. Vill. of Bellwood, 68 F.3d
187, 192 (7th Cir. 1995) (noting that “a campaign of petty


3
  In Bart v. Telford, 677 F.2d 622 (7th Cir. 1982), a city employee
took a temporary leave of absence to run for mayor. When she
returned to the job, she was subjected to a series of petty harass-
ments as a result of this political activity. In one representative
instance, she was held “up to ridicule for bringing a birthday
cake to the office on the occasion of the birthday of another
employee although the practice was common and was especially
favored.” Id. at 625. Reversing the district court’s 12(b)(6)
dismissal, we held that a campaign of harassment “though trivial
in detail may have been substantial in gross,” and the question of
whether in that case it was enough to deter the exercise of free
speech remained an issue of fact for the jury to decide. Id.
16                                            No. 05-2975

harassment” that includes “minor forms of retaliation” and
“false accusations” may be actionable under the First
Amendment).
  The district court acknowledged this relatively low
threshold for actionable harassment but nevertheless
determined that Ms. Mills’ accusations of harassment
were so trivial that no rational jury could find that they
would deter free expression. We believe that the district
court accurately assessed the situation. Ms. Mills claims
that, after her letter-writing began, she was told that
she could no longer bring water into the computer area
of the library. Ms. Mills does not link this accusation to
any particular defendant and provides no record sup-
port for the assertion that she was singled out by the no-
beverage rule. Ms. Mills also alleges that her supervisor
assigned her additional tasks, told her to increase her
productivity and, on one occasion, reprimanded her for
failing to order certain supplies. Yet, these instances of
“harassment,” even if sufficient to deter free expression,
were at the hands of Ms. Mills’ immediate supervisor,
who was not criticized in her letters and had no reason to
retaliate against her. On this record, we believe that no
rational jury could find that this sequence of events
amounted to a campaign of retaliation designed to deter Ms.
Mills’ free speech.


                       Conclusion
  For the foregoing reasons, the judgment of the district
court is affirmed.
                                                AFFIRMED
No. 05-2975                                            17

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—8-10-06